Citation Nr: 0615237	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial extraschedular rating in excess 
of 50 percent for migraine headaches from January 25, 2002.

2.  Entitlement to a total disability rating for compensation 
due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to July 
1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time the issue of 
the veteran's entitlement to an initial schedular evaluation 
in excess of 50 percent for migraine headaches was denied.  
In addition, the issues of entitlement to an extraschedular 
evaluation in excess of 50 percent for migraine headaches and 
for a total disability rating for compensation due to 
individual unemployability (TDIU) were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to undertake further evidentiary and procedural 
development.  

The issue of the veteran's TDIU entitlement is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC.  


FINDING OF FACT

From January 25, 2002, to the present, the veteran's service-
connected migraine headaches are shown to have resulted in a 
marked interference with employment, so as to render 
impractical the application of regular schedular standards.



CONCLUSION OF LAW

The criteria for the assignment of an initial 60 percent 
extraschedular rating for migraine headaches for the period 
from January 25, 2002, to the present, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000.  To implement the provisions of 
the VCAA, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005).  Such have been the subject of various holdings of 
Federal courts.  However, as the disposition herein reached 
is favorable to the veteran to the extent indicated, the need 
to discuss the VA's efforts to comply with the VCAA and its 
implementing regulations is obviated.  For the same reason, 
the question of whether the AMC fully complied with the 
Board's November 2005 remand directives need not be 
discussed.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In determining whether a higher rating is warranted on an 
extraschedular basis for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The record reflects that service connection for migraine 
headaches was established by RO action in July 2002, 
effective from January 25, 2002.  At that time, a 50 percent 
schedular evaluation, the highest assignable for migraine 
headaches, was assigned under Diagnostic Code 8100.  A timely 
appeal as to the rating then assigned was initiated by the 
veteran and later perfected within the time limits prescribed 
by law.  See Fenderson v. West, 12 Vet.App. 119 (1999) (at 
the time of initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found).

The record denotes treatment of the veteran's migraine 
headaches since January 2002, although there is no indication 
that any hospital care was required for treatment of his 
headaches during the relevant time frame, other than one 
reference to an emergency room visit of an unspecified date.  
As for the question of whether the veteran's migraines have 
markedly interfered with his employment, it is noted that a 
VA fee-basis examiner found in July 2002 that the frequency 
of the veteran's headaches was interfering with his normal 
daily function, including job-related responsibilities as a 
dispatcher.  A treating VA neurologist noted in November 2003 
that treatment had been administered since May 2002 without 
significant or sustained improvement in the frequency or 
severity of the veteran's headaches.  It was further opined 
that the veteran's headaches had not responded to standard 
medications and were of such severity as to interfere with 
his activities of daily living.  Also noted was the veteran's 
account that he had been discharged from his previous 
employment due to his headaches and time away from work 
because of the need to seek medical care.  

When evaluated by VA in November 2004, an examiner found the 
veteran to be quite disabled due to headaches.  It was also 
set forth that the veteran needed to undergo vocational 
rehabilitation training in order to obtain employment that 
might permit accommodation with respect to his chronic 
migraine headaches and related workplace absences.  Lastly, a 
VA physician in January 2006 offered an opinion that it was 
at least as likely as not that the veteran's service-
connected headaches markedly interfered with his employment, 
as of the date of VA treating neurologist's statement in 
November 2003, referenced above.  

The evidence as a whole denotes entitlement to an 
extraschedular evaluation throughout the time frame at issue, 
based on a marked interference with employment.  Fenderson.  
Notwithstanding the severe economic inadaptability 
contemplated by the 50 percent schedular rating assigned for 
the veteran's headaches, it is clear that a 60 percent rating 
is assignable in this instance for the period from January 
25, 2002, to the present.  The January 2006 opinion from a VA 
physician is clearly favorable to the veteran, and although 
such physician opined that the marked interference with 
employment did not originate until November 2003, the basis 
of such opinion was the treating VA neurologist's note which 
plainly demonstrates entitlement to the 60 percent rating as 
of the effective date of the grant of service connection.  In 
all, with resolution of all reasonable doubt in the veteran's 
favor, a 60 percent evaluation is assigned on an 
extraschedular basis from January 25, 2002.  


ORDER

An initial rating of 60 percent for migraine headaches is 
assigned on an extraschedular basis for the period from 
January 25, 2002, to the present, subject to those provisions 
governing the payment of monetary benefits.  




REMAND

In light of the Board's favorable action involving the 
veteran's claim for an initial extraschedular rating of 60 
percent for migraine headaches, further consideration of the 
veteran's pending appeal for TDIU entitlement by the AMC is 
deemed necessary.  Remand is required to facilitate such 
consideration.  

Accordingly, the issue of the veteran's TDIU entitlement is 
REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a TDIU under 38 C.F.R. 
§ 4.16(a) and (b) (2005), as well as 
notice of the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), as applicable to 
his matter.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's migraine 
headaches must be obtained for inclusion 
in his claims folder.  

3.  Lastly, the veteran's claim for TDIU 
entitlement must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, to 
include consideration of 38 C.F.R. 
§§ 4.16(a) and (b), as well as 38 C.F.R. 
§ 3.321(b)(1) as it applies to the 
veteran's extraschedular entitlement.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


